DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/11/2020 is acknowledged. In light of persuasive arguments, new grounds of rejection are set forth below and this office action is non-final. Claims 1-13 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2014/117743 A1) in view of Li et al. (US 2011/0171867 A1 cited in IDS). It is noted that the disclosures of Chen et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-6, 9, 11 and 12, Chen et al. disclose a composite product (composite laminate) comprising a composite fabric formed by pre-soaking fiber with thermosetting resin (a fabric layer) and multi-ply film laminated on the fabric (see Abstract). The composite fabric can comprise aramid fibers such as poly-m-phenylene isophthalamide (i.e. aromatic polyamide fibers) (see paragraphs 0037-0038).The multiply-film comprises a joint layer (tie layer) and an outer surface layer in sequence outwardly from the surface contacting the fabric (see Abstract). Accordingly, Chen et al. disclose a composite product comprising a fabric layer, a joint film and an outer surface layer, in that order. The joint layer can be ethylene-acid copolymer such as ethylene-methacrylic acid copolymer, anhydride modified ethylene-vinyl acetate copolymer and the outer surface layer can be polyamide such as PA6I/6T (see Abstract and paragraphs 0081, 0088-0091). PA6I/6T utilized by Chen et al. is identical to that utilized in 
While Chen et al. do not explicitly disclose composite laminate (composite product) is a thermoplastic composite laminate, given that multiply-film is thermoplastic multilayer film, the composite laminate is necessarily a thermoplastic composite laminate.
Chen et al. do not disclose the composite fabric comprising a surface activation agent. 
Li discloses a laminated composite material comprising a layer of textile of aromatic polyamide fiber and a surface of the textile of aromatic polyamide fiber is processed with silane (i.e. surface activation agent) (see Abstract). The surface of the textile processed with silane results in improved surface joint strength between textile and an adjacent layer (see paragraph 0046). The fabric layer is surface processed by soaking the textile of aromatic polyamide (i.e. untreated fabric to obtain wet fabric) in silane solution (i.e. coating composition)  and then solvent is evaporated (i.e. drying the wet fabric) at room temperature (i.e. ambient temperature) to about 200 C for about 0.5 to 10 minutes (see paragraph 0060). The silane solution contains 5 to 15 wt% of silane (i.e. surface activation agent) (see paragraph 0059). The silane can be -mercapto propyl trimethoxysilane (see page 4, Table 1, A-189).
In light of motivation for using fabric layer processed with silane surface activation agent disclosed by Li as described above, it therefore would have been obvious to one of the ordinary skill in the art to use fabric layer processed with presently claimed silane agent and to use presently claimed method of producing the fabric layer in Chen et al. in order to improve surface 
Chen et al. in view of Li do not disclose the thermoplastic composite laminate having presently claimed properties. However, given that the thermoplastic composite laminate of Chen et al. in view of Li is identical to that presently claimed, it is obvious or inherent that the thermoplastic composite laminate of Chen et al. in view of Li has presently claimed properties have presently claimed properties.
Regarding the process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen et al. in view of Li meets the requirements of the claimed product, Chen et al. in view of Li clearly meet the requirements of present claims.

Regarding claims 7 and 8, Chen et al. in view of Li disclose the thermoplastic composite laminate as set forth above. Further, Li discloses that the base weight of textile layer in the layered composite can be 50 to 800 g/m2 depending on specific application (see paragraph 0043). Therefore, it would have been obvious to one of the ordinary skill in the art to use fabric weight of 50 to 800 g/m2
Further, given that 5 to 15 wt% of silane surface activation agent in the silane solution and 50 to 800 g/m2 base weight of textile layer overlap with that presently claimed, it is obvious or inherent that the fabric layer of Chen et al. in view of Li comprises the silane surface activation agent in an amount that would overlap with presently claimed amount based on the total weight of the fabric, absent evidence to the contrary.

Regarding claim 10, Chen et al. disclose that the composite product, i.e. thermoplastic composite laminate is used for case (housing or protective cover) for mobile phones, tablet computer, laptop computer etc. (see paragraph 0104). Accordingly, Chen et al. disclose an article comprising the thermoplastic composite laminate, wherein the article is a housing or a protective cover for a mobile electronic device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2014/117743 A1) in view of Li et al. (US 2011/0171867 A1 cited in IDS) as applied to claim 1 above, further in view of Rivers et al. (US 2009/0208685 A1 cited in IDS).

Regarding claim 13, Chen et al. in view of Li disclose the thermoplastic composite laminate as set forth above. Chen et al. in view of Li do not disclose presently claimed tie layer (joint layer).
Rivers et al. disclose one or more tie layers to adhere two film layers (see paragraph 0091). The tie layer can comprise polymers having grafted polar groups thereon so that the polymer is capable of enhancing bonding to polar polymers such as polyamides (see paragraph 0091). The examples of material for tie layers include anhydride grafted ethylene/methyl acrylate copolymer (i.e. anhydride modified ethylene acrylate copolymer) (see paragraph 0092).
In light of motivation for using tie layer comprising anhydride grafted ethylene/methyl acrylate copolymer disclosed by Rivers et al. as described above, it therefore would have been 

Response to Arguments
Applicant's arguments filed have been fully considered 08/11/2020. In light of persuasive arguments, new grounds of rejections are set forth above and this office action is non-final. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787